                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION


DERONZO DESHON PRESTON                                                                  PLAINTIFF


v.                                    Civil No. 6:19-cv-06076


DIRECTOR WENDY KELLY, Arkansas Department
Of Correction; CAPTAIN J. CROSBY, Ouachita River
Correctional Unit (“ORCU”); CAPTAIN SHELIA
JOHNSON, ORCU; SERGEANT TROLE, ORCU;
SERGEANT BRANDON KING, ORCU; SERGEANT
DELANEY. ORCU; DEPUTY WARDEN A. JACKSON,
ORCU; and MRS. J. HOSMAN, Classification, ORCU                                      DEFENDANTS


                                              ORDER

       Before the Court is the Report and Recommendation filed July 24, 2019, by the Honorable

J. Marschewski, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

5.) Judge Marschewski recommends that Plaintiff’s Complaint (ECF No. 1) be dismissed without

prejudice for failure to obey an order of the Court, as well as for failure to prosecute this case. No

party has filed objections to the Report and Recommendation, and the time to object has passed.

See 28 U.S.C. § 636(b)(1). Upon review, the Court adopts the Report and Recommendation in

toto. Accordingly, Plaintiff’s Complaint is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED, this 14th day of August 2019.



                                               /s/ Robert T. Dawson
                                               ROBERT T. DAWSON
                                               SENIOR U. S. DISTRICT JUDGE
